                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


WILLIAM J. HERMAN,

                   Plaintiff,
      v.                                            Case No. 20-cv-749-pp

RACINE COUNTY JAIL,

                  Defendant.
______________________________________________________________________________

   ORDER DENYING PLAINTIFF’S MOTION TO WAIVE PAYMENT OF THE
                 INITIAL PARTIAL FILING FEE (DKT. NO.7)
______________________________________________________________________________

      Plaintiff William J. Herman, an inmate at the Brown County Jail, is

representing himself. He filed a complaint, dkt. no. 1, along with a motion for

leave to proceed without prepayment of the filing fee pursuant to 28 U.S.C.

§1915, dkt. no. 2. The court ordered that by June 29, 2020, the plaintiff must

send the Clerk of Court $11.33 as an initial partial filing fee. Dkt. No. 6. The

court advised the plaintiff that once it received this fee, it would determine

whether the case could proceed without him being required to prepay the entire

$350 filing fee. To date, the plaintiff has not paid this partial filing fee. On June

22, 2020, the court received a letter from the plaintiff, stating that he “will

make necessary payments when I have income.” Dkt. No. 7. The court

construes this as a motion to waive payment of the initial partial filing fee.




                                          1




           Case 2:20-cv-00749-PP Filed 08/07/20 Page 1 of 4 Document 8
      Federal law requires that any party filing a complaint must pay a filing

fee of $350. 28 U.S.C. §1914(a). It also requires a party filing a complaint to

pay a $50 administrative fee. Judicial Conference of the United States District

Court Miscellaneous Fee Schedule Effective May 1, 2013, #14. The law does not

allow the court to waive the filing fee in full if the person filing the complaint is

a prisoner. Rather, it says that if the court determines that the prisoner

qualifies as indigent—someone who can’t pay the full filing fee all at once—(a)

the $50.00 administrative fee is waived, and (b) the court may allow the

prisoner to pay the $350.00 fee by paying an initial partial filing fee followed by

monthly installments until the fee has been paid in full. The law requires the

court to calculate the initial filing fee and the installments based on 20% of

either the average monthly deposits into the prisoner’s account or the average

monthly balance in the prisoner’s account for the six months preceding the

date the complaint was filed, whichever is greater. 28 U.S.C. §1915(b).

      The plaintiff filed this lawsuit on May 18, 2020. Dkt. No. 1. In its order

assessing the $11.33 partial filing fee, the court analyzed the plaintiff’s certified

copy of his prisoner trust account statement for the period from March 7, 2020

through May 21, 2020. Dkt. No. 6 at 2. The court determined that the plaintiff

had an average monthly deposit into the account of $56.76 and that the

average monthly balance was $0.00. The plaintiff’s average monthly deposit

was greater than his average monthly balance, so the court determined that


                                          2




         Case 2:20-cv-00749-PP Filed 08/07/20 Page 2 of 4 Document 8
20% of the average monthly deposits came to $11.33, and arrived at the initial

partial filing fee.

       The plaintiff’s letter—which he dated June 16—stated that he was

indigent and asked to allow him to make his payments once he received money.

Dkt. No. 7. But the trust account shows that as of May 1, 2020—seventeen

days before he filed his complaint—the plaintiff had a trust account balance of

$23.41. Dkt. No. 4 at 5. As of May 4, 2020, he had a balance of $31.13. Id. at

8. As of May 12, 2020—just six days before the court received the complaint—

the trust account balance was $37.50. Id. at 10. The trust account statement

shows that the plaintiff spent a chunk of his money in the canteen, buying

coffee, chips, Ramen noodles and tortilla shells. If the plaintiff had gone

without some of these canteen purchases, he could have come up with the

$11.33 initial partial filing fee.

       The court will give the plaintiff one last chance to pay the initial partial

filing fee of $11.33. The court must receive the initial partial filing fee of $11.33

by the end of the day on August 31, 2020. As the court stated in its June 8,

2020 order, dkt. no. 6, if the plaintiff does not have the funds available in his

regular account to make the initial partial payment of $11.33, he may ask jail

officials to take the funds from his release account. If the court does not receive

the initial partial filing fee by the deadline, the court will dismiss the case

without prejudice for failure to pay the filing fee. If the plaintiff does not want

to pursue this lawsuit and avoid paying the initial partial filing fee (and having
                                          3




          Case 2:20-cv-00749-PP Filed 08/07/20 Page 3 of 4 Document 8
the balance of the $350 filing fee deducted from his account over time), he does

not need to take any further action. If he does nothing by August 31, 2020, the

court will dismiss the case.

      The court DENIES the plaintiff’s motion to waive the payment of the

initial partial filing fee. Dkt. No. 7.

      The court ORDERS that the plaintiff must pay the initial partial filing fee

of $11.33 in time for the court to receive it by then end of the day on August

31, 2020. If the court does not receive the initial partial filing fee by the

deadline, the court will dismiss the case without prejudice based on the

plaintiff’s failure to pay. If the plaintiff no longer wants to pursue this case, he

does not need to take any further action.

      The court will send a copy of this order to the Brown County Detention

Center, where the inmate is currently confined.

       Dated in Milwaukee, Wisconsin this 7th day of August, 2020.

                                          BY THE COURT:


                                          ________________________________________
                                          HON. PAMELA PEPPER
                                          Chief United States District Judge




                                            4




          Case 2:20-cv-00749-PP Filed 08/07/20 Page 4 of 4 Document 8
